In holding this ordinance unconstitutional, I do not believe that the fact that selling flowers on the street is a legitimate business is the criterion necessary to adopt; nor would the fact that the ordinance resulted in destroying *Page 193 
competition require us to hold it void. But, indulging in every presumption as to its constitutionality, I cannot see how there could be any reasonable relation between such an ordinance and the safety, health, morals, prosperity, comfort, convenience, or welfare of the public or any substantial part of the public.Cady v. City of Detroit, 289 Mich. 499. I, therefore, concur in the judgment of affirmance.